     Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 1 of 6 PageID 144




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
FLORIDA COASTAL SCHOOL OF                    No. ______________________
LAW,
                    Plaintiff,
                                             Declaration of Donald J. Polden
v.
MIGUEL CARDONA, in his official
capacity as Secretary of the United
States Department of Education, and
the UNITED STATES DEPARTMENT
OF EDUCATION,

                   Defendants.



                  DECLARATION OF DONALD J. POLDEN

       I, Donald J. Polden, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.    I have been involved with the accreditation process of the American

Bar Association Section of Legal Education and Admissions to the Bar (“Section”)

of the American Bar Association (“ABA”) which is the official “accreditor” of

American legal education. Since the 1980’s, my involvement with the

accreditation process has been as a chair and member of teams assembled by the

Section to conduct on-site evaluations of law schools’ applications for continuing

“approval” and recognition as an accredited provider of legal education, as the

Chair of the Section’s Standards Review Committee (which was charged with

revising and updating the Standards for Approval of U.S. Law Schools), and as a

special investigator of the Section for a law school merger.



                                         1

                                                                   FCSL - 000083
   Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 2 of 6 PageID 145




      2.    Over that time, I have served on roughly 14 site inspection teams,

where I reviewed various law schools’ compliance with the applicable ABA

Standards and Rules of Procedure. As part of that process, I investigated the

schools’ practices, procedures, and operations and reported each team’s factual

findings about the schools’ demonstration of compliance with the Standards.

      3.    On about half of the site teams, I served as the Chair of the team,

and, in that role, I led teams of approximately seven professional educators,

judges and lawyers in conducting a thorough review of the schools’ applications

for continuing recognition by the ABA Section as an approved law school. This

role required knowledge about and experience with the Standards and Rules of

Procedure promulgated by the Section and the Section’s processes for review and

approval of law schools.

      4.    The most recent site inspection team on which I served took place

from September 21-23, 2021, at an ABA accredited law school in Ohio. I served

as the Chair of that team.

      5.    From 2008 to 2011, I served as the Chair of the ABA Section’s

Standards Review Committee, which was charged with revising the accreditation

rules and substantive standards for American legal education. As part of that

process, I led the Committee in a comprehensive review of the ABA Standards

and accreditation processes. The Committee reviewed all the accreditation

policies and recommended ways to update the Standards to enhance the ABA’s

oversight of law schools and increase the accountability of ABA approved law

                                        2

                                                                  FCSL - 000084
    Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 3 of 6 PageID 146




schools. The revised Standards and Rules were approved by the Council of the

Section, which is the official accrediting agency.

      6.     I have also served as the dean of two law schools. As dean, I was

required to monitor each school’s compliance with ABA Standards and adapt

school policies and practices to ensure continued compliance with the Standards.

I was also responsible for overseeing those schools’ responses to ABA site

evaluation team reports and Section (Council) requests for additional

information on the schools’ compliance efforts. I also led the schools’ responses

to Council findings of noncompliance including remedial steps to address the

schools’ perceived shortcomings and report those remedial steps to the Council.

      7.     In my nearly 40 years of experience participating in and overseeing

ABA accreditation matters, I have become very familiar with the ABA’s

accreditation processes, including its oversight of law schools’ compliance with

the Standards and its enforcement of the Standards when a school is found to be

out of compliance.

      8.     In my experience, the ABA, through the Section and the Council,

routinely makes findings that an approved law school is, or may be, out of

compliance with one or more of the ABA Standards.

      9.     Commonly the Council will, in those situations, either require the

school to take actions to come into compliance with the Standards or, if the

Council is unsure if the school is not in compliance, to produce additional




                                          3

                                                                  FCSL - 000085
    Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 4 of 6 PageID 147




information to the Council that will permit it to make a determination as to the

school’s compliance.

      10.    When the Council makes a finding that a member school is not in

compliance, or there is reason to believe it is not in compliance, with one or more

of the ABA Standards, it requires that the school take necessary and appropriate

action to improve those areas of its operations that caused concern by the

Council.

      11.    However, findings that a school is or may not be in compliance does

not necessarily mean that the school is failing to provide appropriate educational

services to its students.

      12.    In my experience, most law schools that undergo a periodic

evaluation are found to be out of compliance with one or more Standards or are

asked to produce additional information to permit the Council to determine if the

school is, or is not, in compliance with particular Standards.

      13.    The school is then given a period of time (usually a few months) to

produce information that it is in compliance with the Standards.

      14.    However, a finding that a school is not in compliance with a

Standard does not mean that the school will lose its approved status, is unworthy

of ABA approval, or is failing to meet the educational needs of its students.

      15.    Again, in my experience, some of the ABA Standards call for specific

actions or policies by approved schools, but many of the Standards do not

articulate bright line requirements and generally involve subjective assessments

                                         4

                                                                   FCSL - 000086
    Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 5 of 6 PageID 148




of a member school’s ability to develop and implement complicated policies and

procedures articulated in the Standards.

      16.     In my experience, most schools’ accreditation review process results

in a substantial back and forth between member schools and the Council (and the

Office of the Managing Director of the Section) to address those issues and

demonstrate the success of the school’s various initiatives. It is also not unusual

for a school to pose questions to the Office of Managing Director to gain clarity in

precisely why the Council may not believe the school is in compliance with

particular Standards and interpretations of those policies.

      17.     Absent specific circumstances, the ABA can only issue sanctions if it

determines that a member law school’s noncompliance with the Standards is

“[s]ubstantial or persistent.” See Rule 15 of the ABA Rules of Processes and

Procedures.

      18.     Because findings of noncompliance and requests for additional

information to determine compliance are routine, the Council generally does not

issue sanctions for such findings and instead allows member law schools time to

address the findings and an demonstrate its ability to bring itself into

compliance.

      19.     I have had an opportunity to review the correspondence between

Florida Coastal School of Law and the Office of Managing Director, including the

February 21, 2021 Decision letter, on the school's efforts to complete its periodic

review and address areas of concern identified by the Council. In particular, I

                                           5

                                                                    FCSL - 000087
    Case 3:21-cv-00721 Document 1-17 Filed 07/20/21 Page 6 of 6 PageID 149




examined the Council's findings that Florida Coastal may not be in compliance

with the several Standards, including:

         a. 310 (determining credit hours)

         b. 311 (prohibition on enrollment that exceed 20% of the total credit

             hours required for graduation)

         c. 402 (sufficient number of full time faculty)

         d. 508 (provision of career counseling)

         e. 510 (maintenance of a law library consistent with the standards)

         f. 603 (employment of a full time director of the law library)

         g. 604 (sufficiency of library staffing)

      20.    These are Standards that, in my experience as a dean and site team

chair, other approved law schools have been asked to address and provide

additional information concerning those law schools’ efforts to comply with the

Council’s concern that they are not in compliance with the applicable Standards.

                                         ****

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 15th day of July 2021 in the State of New Jersey.

                                       /s/Donald J. Polden*
                                       Donald J. Polden

 *I certify that I have the signed original of this document that is available for
inspection during normal business hours by the court or a party to this action.

                                       /s/ David A. Obuchowicz____
                                       Attorney for Florida Coastal School of Law


                                          6

                                                                     FCSL - 000088
